Hall, Presiding Judge,
dissenting. In my opinion, this appeal should not be dismissed. The order of July 26, 1971,, denying the defendant’s motion to dismiss the petition was an interlocutory order and was not "subject to direct appeal and could not become the law of the case by virtue of not appealing within thirty days from the order. See State Hwy. Dept. v. Rosenfeld, 120 Ga. App. 439 (1) (170 SE2d 837).” Smith v. Mullinax, 122 Ga. App. 833, 834 (178 SE2d 909).
It is true that the notice of appeal (dated October 25, 1971) states that the appellant appeals from the above *808interlocutory order. However, the notice of appeal also recites that a final judgment was entered on October 11, 1971. Technically the appellant should have specifically recited that it was appealing from the final judgment and then enumerated the interlocutory order as error. This technical defect "should not result in loss of the appeal as long as the intent to appeal from a specific judgment can be fairly inferred from the notice and the appellee is not misled by the mistake.” 9 Moore’s Federal Practice 755, § 203.18. In a similar case the Supreme Court of the United States held: "It is too late in the day and entirely contrary to the spirit of the Federal Rules of Civil procedure for decisions on the merits to be avoided on the basis of such mere technicalities. 'The Federal Rules reject the approach that pleading is a game of skill in which one misstep by counsel may be decisive to the outcome and accept the principle that the purpose of pleading is to facilitate a proper decision on the merits.’ Conley v. Gibson, 355 U. S. 41, 48. The Rules themselves provide that they are to be construed To secure the just, speedy and inexpensive determination of every action.’ Rule 1.” Foman v. Davis, 371 U. S. 178, 181 (83 SC 227, 9 LE2d 222). See also 9 Moore’s Federal Practice 752-757, § 203.18; United States v. Arizona, 346 U. S. 907 (98 LE 405); State Farm Mut. Auto. Ins. Co. v. Palmer, 350 U. S. 944 (76 SC 321, 100 LE 823).
The above federal authorities are in accord with the 1968 amendment to the Appellate Practice Act of 1965 (Code Ann. § 6-809) which was enacted under the Constitution of 1945 (Code Ann. § 2-3704). This statute prohibits dismissals "Where it is apparent from the notice of appeal, the record, the enumeration of errors, or any combination of the foregoing, what judgment or judgments were appealed from . . . notwithstanding that the notice of appeal fails to specify definitely the judgment appealed from.”
In 1966, this court held that "The new Appellate Practice Rules were adopted by the General Assembly of Georgia for the primary purpose of securing speedy and uniform justice in a uniform and well ordered manner; they were not *809adopted to set traps and pitfalls by way of technicalities for unwary litigants.” Chambliss v. Hall, 113 Ga. App. 96, 98 (147 SE2d 334).
I am authorized to state that Presiding Judge Jordan and Judge Clark concur in this dissent.